DETAILED ACTION
1.	This is a first action on the merits of application 17023319.

2.	Claims 1-20 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.1	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10807678. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially similar in scope and fully encompassed by the above said claims.
3.2	Claim 1-4 are substantially similar in scope and fully encompassed by claim 1 of US 10807678.
3.3	Claim 5-6 is substantially similar in scope and fully encompassed by claim 6 of US 10807678.
3.4	Claim 7 is substantially similar in scope and fully encompassed by claim 5  of US 10807678.
3.5	Claim 8 -9 is substantially similar in scope and fully encompassed by claim 1 of US 10807678.
3.6	Claim 10 is substantially similar in scope and fully encompassed by claim  8 of US 10807678.
3.7	Claim 11-16 is substantially similar in scope and fully encompassed by claim 1 of US 10807678.
3.8	Claim 17-18 is substantially similar in scope and fully encompassed by claim #7 of US 10807678.
3.9	Claim 19 is substantially similar in scope and fully encompassed by claim 1 of US 10807678.
3.10	Claim 20 is substantially similar in scope and fully encompassed by claim 18 of US 10807678.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2, 9, 13-16, 19 is/are rejected under 35 U.S.C. 102a as being anticipated by Kunz US 4766830.
5.	As per claim 1, Kunz discloses a watercraft 10, comprising: at least one float 15l/R; a first frame 61/62 supported by said at least one float ; a main panel 90A/F affixed across said first frame; a second frame 11 affixed to said first frame rotatably about a first edge 16; and a second panel [vertical mast sail] affixed across said second frame. See fig. 1-2
6.	As per claim 2, Kunz discloses said first edge 16 comprises a shared frame member belonging to both said first frame and said second frame. See fig. 2a
7.	As per claim 9, Kunz discloses a motor affixed to said first edge; and said second panel comprising a gap sufficient to accommodate said motor. See figs 7b, 12b, claim 22
8.	As per claim 13, Kunz discloses at least one float comprising a pair of pontoons 15L/R; two pairs of lengthwise edge members 61/62 aligned parallel to one another, one of each of said two pairs of lengthwise edge members comprising an edge of said first frame; and each of said two pairs of lengthwise edge members resting on one of said pair of pontoons, each of said pair of pontoons being urged between said pair of lengthwise edges by cooperation of a buoyant force acting on each of said pair of pontoons and a gravitational force acting on said watercraft. See fig. 1
9.	As per claim 14 and 16, Kunz discloses wherein said two or more pontoons are inflatable. See col. 5 II 50-52.
10.	As per claim 15, Kunz discloses said at least one float comprises two or more pontoons. See fig. 1
11.	As per claim 19, Kunz discloses a watercraft, comprising: at least two pontoons 15l/r; a first frame 61/62 supported by said at least two pontoons; a main fabric panel 90 stretched across said first frame; a second frame 11 affixed to said first frame rotatably about a first shared edge 16; and a second fabric panel [mast sail] stretched across said second frame. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617